Citation Nr: 0826234	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The National Personnel Records Center (NPRC) certified the 
appellant's service as Recognized Guerrilla Service from 
September 18, 1942, to August 8, 1945, and Regular Philippine 
Army service from August 9, 1945, to May 21, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
March 2006.  He failed to report for a Board hearing 
scheduled in May 2008.  


FINDING OF FACT

The NPRC certified that the appellant's service is as 
follows:  recognized Guerrilla Service from September 18, 
1942, to August 8, 1945, and Regular Philippine Army service 
from August 9, 1945, to May 21, 1946.  


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 
107, (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Specifically, 
VA has a duty to advise the claimant of the information 
necessary to substantiate his claim for service connection, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA applies to the issue 
of veteran status, although the notice must be tailored to 
the specific requirements.  Palor v. Nicholson, 21 Vet. App. 
235 (2007), reconsideration of 21 Vet. App. 202 (2007).  

In this case, in December 2005, prior to the decision in his 
claim, the appellant was told that basic eligibility to non-
service-connected pension existed if a veteran was in service 
of a regular component of the active military, naval, or air 
service of the United States Armed Forces for 90 days or 
more.  He was told that service with the Commonwealth Army of 
the Philippines (USAFFE), including the recognized 
guerrillas, or the new Philippine Scouts did not meet that 
requirement.  
This notice does not meet the VCAA requirements, as it does 
not include the appellant's and VA's respective obligations 
for obtaining specified different types of evidence, or 
indicate what type of evidence could substantiate the claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that VA must demonstrate that the error was 
not prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  Instead, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the appellant is not entitled to the benefit 
was a matter of law.  The Court in Palor stated: "Therefore, 
in assessing whether the appellant was prejudiced by VA's 
failure to notify him of the various methods available for 
proving Philippine veteran status, the Court can conclude 
only that because the appellant is currently ineligible for 
VA benefits as a matter of law based on the NPRC's refusal to 
certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error."  Thus, the notice errors are 
non-prejudicial, as the appellant is not entitled to the 
benefit as a matter of law.  See also Valiao v. Principi, 17 
Vet. App. 229 (2003). 

In addition, the VA obtained all available records from the 
service department, as well as verification of his service.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Basic Eligibility for Pension Benefits

The appellant contends that he was a member of the U. S. 
Armed Forces during World War II.  He states that he was 
inducted into the USAFFE on December 1, 1941, by an American 
Inducting Officer.  He states that he served the United 
States government, and, as such, should be awarded pension 
benefits.  He also points out that he is elderly and in poor 
health.  

VA pension is available to a veteran who served for 90 days 
or more during a period of war, who is permanently and 
totally disabled due to non-service-connected disabilities 
which are not the result of his own willful misconduct, and 
who satisfies certain income and net worth requirements. 38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).  A 
"veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty in the Armed Forces.  
38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(a), (b).  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).

This must be distinguished from service in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941.  By law, such 
service, which extended to July 1, 1946, including among such 
military forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except for certain benefits 
as specified.  38 U.S.C.A. § 107(a).  Notably, except for 
Regular Philippine Scout service, the specified benefits do 
not include non-service-connected disability pension 
benefits.  Id; 38 C.F.R. § 3.40.  

Specifically, service in the Commonwealth Army of the 
Philippines, from and after the dates they were called into 
service of the Armed Forces of the United States, is included 
for service-connected compensation purposes, but not for non-
service-connected pension eligibility.  38 C.F.R. § 3.40(c).  
Likewise, service as a guerrilla under a commissioned officer 
of the United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is included for 
service-connected compensation purposes, but not for non-
service-connected pension.  38 C.F.R. § 3.40(d)(1).  

The NPRC certified the appellant's service as Recognized 
Guerrilla Service from September 18, 1942, to August 8, 1945, 
and Regular Philippine Army service from August 9, 1945, to 
May 21, 1946.  This service does not qualify the appellant 
for VA pension benefits, despite its association with the 
USAFFE.  Because of the association with the USAFFE during 
World War II, Congress authorized payment of certain VA 
benefits to individuals with Regular Philippine Army or 
Recognized Guerrilla Service, but these benefits do not 
include pension benefits.  

In support of his claim, the veteran has submitted a number 
of documents, pertaining to his service, including affidavits 
from witnesses, attesting to his service, an Affidavit for 
Philippine Army Personnel, and enlistment and discharge 
records.  However, all of these documents are by or refer to 
his service in the Philippine Army.  The NPRC provided 
another Affidavit for Philippine Army Personnel, which 
contained a more detailed recitation of the veteran's claimed 
service.  In this document, the veteran claimed service in 
the USAFFE as a Reservist, and in the USAFFE as a guerrilla.  
The veteran reported that he had been inducted into the 
USAFFE on December 1, 1941, by a Lt. O'Connor.  According to 
this and other documents, this unit was deactivated in May 
1942, and the veteran did not return to military duty until 
September 1942.  The NPRC did not verify any service for the 
period from December 1941 to May 1942.  

For the purpose of establishing entitlement to pension, 
compensation, Dependency and Indemnity Compensation (DIC), or 
burial benefits, the service department must verify the 
service.  38 C.F.R. § 3.203.  While this verification may be 
submitted by the claimant, if the claimant does not have 
verification, or if the proof is suspect, verification may 
also be obtained directly from the service department.  
38 C.F.R. § 3.203(c).  where service department certification 
is required, the service department's decision on such 
matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

In this case, the documentation provided by the veteran did 
not meet the requirements of 38 C.F.R. § 3.203(a), first, 
because it was not issued by the service department.  
Instead, the veteran provided affidavits from himself and 
other Philippine Army servicemen, and documents of his 
enlistment and discharge from the Philippine Army.  These 
were not provided by one of the U. S. Armed Forces service 
departments. 

Second, none of these documents establishes qualifying 
service.  In this regard, none of the documents shows service 
in one of the U.S. Armed Forces-the U.S. Army, Army Air 
Corps (now the Air Force), Marine Corps, Navy, or Coast 
Guard. Rather, they refer to Philippine Army service, USAFFE 
service while in the Philippine Army, or Recognized Guerrilla 
Service.  As noted above, such service does not establish 
basic eligibility for pension purposes.  

The appellant states that he is elderly and ill, and he 
believes his service should qualify for pension benefits.  
Although sympathetic to the appellant's arguments, 
nevertheless, the Board is bound in its decisions by 
applicable statutes enacted by Congress.  Payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

In this case, there is no legal basis on which the 
appellant's claim can be granted.  Since the appellant's 
claim fails because of absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  



	(CONTINUED ON NEXT PAGE)



ORDER

Basic eligibility for VA pension benefits is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


